Title: To George Washington from Jonathan Trumbull, Sr., 12 January 1781
From: Trumbull, Jonathan, Sr.
To: Washington, George


                        
                            Sir
                            Lebanon 12th Jany 1781.
                        
                        James Wilson a soldier of this State, on duty at Horseneck, was placed a Sentinel over Nathan
                            Frink a notorious traitor to the States, who had been taken in arms against the same. Frink found means
                            to bribe Wilson to suffer his escape—and both went off together—After this Wilson was taken from the enemy—tried by a
                            Court martial and sentenced to suffer death—While this sentence was sent to me for confirmation—Wilson again escaped, I
                            believe after his sentence was confirmed—Sometime after this Wilson comes to our lines under a flag to procure his family
                            to be removed within the lines of the enemy—under the last mentioned circumstance he was detained by General Silliman, and
                            remains in custody—the question to Your Excellency is whether the protection of a flag is to be deemed so sacred as to
                            screen a villain from the execution of a sentence which he has so justly merited? I shall be much obliged by a Resolution
                            of this Query. The rather as a Capt. Saml Marsh of this State Militia who was going into New York under sanction of a flag
                            to make some inquiry for the welfare of his Son who was lately wounded and taken by the enemy is now detained under a
                            pretence of being treated in the same line as we shall deal with Wilson.
                        If Your Excellency should be of opinion that the sanction of a flag is not sacred as to protect Wilson from
                            death—I will be much obliged if you will be pleased to write by the bearer of this to Genl Clinton—stating the
                            circumstances. and desiring the release of Capt. Marsh—If a flag is to be deemed so sacred as to screen the villain as well
                            as the honest man. This State must take their measures accordingly. I am, with the highest Esteem & Consideration
                            Your Excellency’s Most Obedt hble Servant
                        
                            Jonth; Trumbull
                        
                    